 
g8wave [logo.jpg]

“Providing Mobile Solutions at the Intersection of Communities and Brands”


December 6, 2007


Mr. Shubhro Sen
Via Hand Delivery


Dear Shubhro,


This letter agreement (this “Agreement”) memorializes our mutual agreement to
terminate your employment pursuant to that certain letter agreement, dated
August 12, 2006, as amended by that certain letter agreement, dated July 26,
2007 (collectively, the “Employment Agreement”), effective December 6, 2007.


By signing below, you and g8wave Holdings, Inc. (the “Company”) hereby agree to
the provisions set forth below, including, the release of claims set forth in
Section 3.



 
1.
Termination Date - Your employment with the Company shall terminate effective
December 6, 2007 (the “Termination Date”). As of the Termination Date, all
amounts payable by the Company to you pursuant to the Employment Agreement shall
terminate, except that you will be entitled to receive any salary (but not
bonus) and unused vacation time accrued through the Termination Date (the
“Accrued Compensation”). A check for the Accrued Compensation accompanies this
Agreement. In addition, effective as of the Termination Date, any benefits you
currently have under Company-provided benefit plans, programs, or practices will
terminate, except as required by federal or state law, or as otherwise described
below.

 

 
2.
Description of Severance Benefits - In return for your timely execution,
non-revocation, and return of this Agreement, including the release of claims
below, the Company agrees to provide you with the severance benefits outlined
below (collectively, the “Severance Benefits”):

 

 
a)
Severance Pay. The Company agrees to pay you severance pay in the form of base
salary continuance through December 28, 2007. The Severance Pay shall be subject
to all applicable local, state and federal taxes and withholdings and will be
paid to you on the eighth day following your timely return of the executed
Agreement. You will not be eligible for, nor shall you have a right to receive,
any payments from the Company following the Termination Date other than the
Severance Pay. In addition, for a period of six (6) months following your
Termination Date, the Company will maintain your existing health insurance and
dental insurance coverages, fund seventy-five percent (75%) of the monthly
health insurance premium and fund one hundred percent (100%) of the monthly
dental insurance premium. Your contribution amount will be deducted from your
Severance Pay.

 

 
b)
Restricted Stock Units. The Company agrees to accelerate the vesting of the
restricted stock units granted to you pursuant to that certain Restricted Stock
Unit Agreement, dated August 20, 2007 (the “RSU Agreement”) by thirteen and
three-quarter months. The end result being that you will be fully in restricted
stock units covering 110,000 shares of the Company’s common stock.

 

--------------------------------------------------------------------------------


 

 
3.
Release - In consideration of the Severance Benefits, which you acknowledge you
would not otherwise be entitled to receive, you (on behalf of yourself, your
agents, assignees, attorneys, successors, assigns, heirs and executors) hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, including, but not limited to, its affiliates, subsidiaries, parent
companies, predecessors and successors and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs) of
every kind and nature which you ever had or now have, whether known or unknown
to you, including without limitation all claims arising out of or relating to
your employment with or separation from the Company, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C., §12101
et seq., the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq., the Massachusetts
Fair Employment Practices Act, M.G.L. c.151B, §1 et seq.; and any and all other
similar applicable federal and state statutes, all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.; the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001
et seq.; the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I; the
Massachusetts Equal Rights Act, M.G.L. c.93 §102 and M.G.L. c.214, §1C; the
Massachusetts Labor and Industries Act, M.G.L. c. 149, §1 et seq.; the
Massachusetts Privacy Act, M.G.L. c.214, §1B, and the Massachusetts Maternity
Leave Act , M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options; and any claim or damage arising out of your employment with or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
EEOC or a state or federal Fair Employment Practices Agency (except that you
acknowledge that you may not be able to recover any monetary benefits in
connection with any such claim, charge or proceeding). To ensure that the
release in this section is fully enforceable in accordance with its terms, you
agree to waive any protection that may exist under any statute and under any
principle of common law of the United States or any and all States.

 

 
4.
Post-Termination Obligations - Effective as of the Termination Date, the
Employment Agreement shall terminate and no longer have any force or effect,
except that the following provisions of the Employment Agreement shall survive:
Sections 8 (Confidentiality), 9 (Covenant Not to Compete), 10 (Assignment of
Inventions), 11 (Non-Solicitation), 13 (Taxes), and 14 (Entire Agreement). In
the event of a conflict between the Employment Agreement and this Agreement, the
terms of this Agreement shall control to the extent of such conflict.

 

--------------------------------------------------------------------------------


 

 
5.
Return of Company Property - You represent and confirm that you will immediately
return to the Company all Company property and equipment in your possession or
control, including, but not limited to, keys, files, equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, and pagers), identification badges, customer
information, customer lists, employee lists, Company files, notes, contracts,
records, business plans, financial information, specifications,
computer-recorded information, tangible property, and any other materials of any
kind which contain or embody any proprietary or confidential material of the
Company (including all reproductions). You also agree to leave intact all
electronic Company documents, including those that you developed or helped
develop during your employment. You further agree to immediately cancel upon
receipt of this Agreement all accounts for your benefit, if any, in the
Company’s name including, but not limited to, credit cards, telephone charge
cards, cellular phone accounts, pager accounts, and computer accounts.

 

 
6.
Business Expenses - Your reimbursable expenses which were incurred prior to the
Termination Date and for which you have submitted documentation reasonably
acceptable to the Company and which are approved by the Company will be paid to
you via electronic transfer no later than December 28, 2007.

 

 
7.
Non-Disparagement - You understand and agree that, as a condition for payment to
you of the Severance Benefits, you shall not at any time make any false,
disparaging, derogatory or defamatory statements in public or in private
regarding the Company or any of the other Released Parties, or regarding the
Company’s business affairs, business prospects and financial condition to any
party, including, but not limited to, any media outlet, industry group,
financial institution, educational institution or current or former employee,
consultant, client or customer of the Company.

 

 
8.
Confidentiality - To the extent permitted by law, you understand and agree that
the terms and contents of this Agreement, and the contents of the negotiations
and discussions resulting in this Agreement, shall be maintained as confidential
by you and your representatives, and shall not be disclosed to any third party,
except to the extent required by federal or state law, the rules and regulations
of the Securities Exchange Commission, in response to a lawful subpoena, or as
otherwise agreed to in writing by an authorized agent for the Company.

 

 
9.
Age Discrimination in Employment Act - This Agreement is intended to comply with
the Older Workers Benefit Protection Act of 1990 with regard to your waiver of
claims under the Age Discrimination in Employment Act ("ADEA").

 

 
a)
You are specifically waiving rights and claims under the ADEA.

 

 
b)
The waiver of rights under the ADEA does not extend to any rights or claims
arising after the date you execute this Agreement.

 

 
c)
You acknowledge that you have been advised to consult with an attorney before
executing this Agreement and that you have had the opportunity to consult an
attorney of your choice with respect to all terms and conditions of this
Agreement and to have the advice of counsel with respect to your decision to
enter into and sign this Agreement.

 

--------------------------------------------------------------------------------


 

 
d)
You acknowledge that you are entering into this Agreement of your own free will.

 

 
e)
You acknowledge that the Company offered you twenty-one (21) days to consider
the terms and conditions of this Agreement, to consult with counsel of your
choice, and to decide whether to enter into and sign this Agreement, although
you may return the Agreement before that time, if you so desire. 

 

 
10.
Resignation - By signing below, you are hereby resigning from any and all
positions as an officer, director, or employee that you held with the Company or
any of its subsidiaries.

 

 
11.
COBRA - You may be eligible to continue to receive group medical and dental
insurance pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
("COBRA"). If you are eligible for and elect continuation of group medical and
dental insurance under COBRA, all group medical and dental insurance premium
costs will be paid by you on a monthly basis for as long as, and to the extent
that, you remain eligible under COBRA. You will receive additional information
under separate cover regarding your rights under COBRA, if any.

 

 
12.
Amendment - This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing signed by the duly
authorized representatives of the parties. This Agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, permitted
assigns, heirs, executors, successors and administrators.

 

 
13.
Waiver of Rights - No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

 

 
14.
Validity - Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.

 

 
15.
Nature of Agreement - You understand and agree that this Agreement is a
severance agreement and does not constitute an admission of liability on the
part of the Company.

 

 
16.
Voluntary Assent - You affirm that no other promises or agreements of any kind
have been made to or with you by any person or entity whatsoever to cause you to
sign this Agreement, and that you fully understand the meaning and intent of
this Agreement. You state and represent that you have had an opportunity to
review the terms of this Agreement with an attorney. You further state and
represent that you have carefully read this Agreement, understand its contents,
freely and voluntarily assent to all of its terms and conditions, and sign your
name of your own free act.

 

--------------------------------------------------------------------------------


 

 
17.
Applicable Law - This Agreement shall be interpreted and construed by the laws
of the Commonwealth of Massachusetts, without regard to conflict of laws
provisions. You hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Agreement, are the only courts of competent jurisdiction) over
any suit, action or other proceeding arising out of, under or in connection with
this Agreement or its subject matter.

 

 
18.
Entire Agreement - This Agreement contains and constitutes the entire
understanding and agreement between the parties with respect to your severance
benefits and the release of claims against the Company and cancels all previous
oral and written negotiations, agreements, commitments or writings in connection
therewith.

 
If you are in agreement with the foregoing, please return all pages of this
letter to Habib Khoury or fax to William Duke at 617-450-8786. If you have any
questions about the matters covered in this letter, please feel free to contact
me.
 
Sincerely,
 
G8WAVE HOLDINGS, INC.
 
By,
/s/ Habib Khoury                                     
 
 
Habib Khoury 
 
 
President and Chief Executive Officer
 

 
I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this Agreement and I have chosen to
execute this on the date below. I intend that this Agreement will become a
binding agreement between me and the Company.
 



/s/ Shubhro Sen  
Date:
December 27, 
 2007

 
Shubhro Sen
 
 

--------------------------------------------------------------------------------


 
 